DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fronius (US 4521672) in view of Brennan (US 4727320).
Regarding claim 1, Fronius teach A welding-type system, (Note abstract) comprising: 
processing circuitry; (Note microprocessor control 10, Fig. 1) and 
a machine readable storage medium comprising machine readable instructions which, when executed by the processing circuitry, (inherent to controller 22) cause the processing circuitry to: 
control a first switch to disconnect a motor circuit from a motor power source, (Note column 5, lines 68 to column 6, lines 1-2, To initiate a motor test, controller 22 de-energizes short circuit relay R4 to remove the short circuit load from the constant current source, the motor circuit comprising a wire feed motor (Note 10, Fig. 3) and a second switch (18, Fig. 3); 
control the second switch to permit current to flow while the first switch disconnects the motor circuit from the motor power source during a test period; (Note column 5, lines 68- and column 6, lines 1-4)
in response to feedback indicative of a current through the motor circuit while the first switch is open and the second switch is closed, detecting a fault condition associated with the motor circuit. (Note column 6, lines 11-20)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fronius to include the teaching of Brennan because it would allow verifying motor size and detecting miswiring defects. (Note Brennan column 1, line 57)
Regarding claim 6, Fronius does not teach a motor feedback circuit comprising a sensor configured to output the feedback.
Brennan teach a motor feedback circuit comprising a sensor configured to output the feedback. (Note Brennan column 5, lines 5-7)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fronius to include the teaching of Brennan because it would allow verifying motor size and detecting miswiring defects. (Note Brennan column 1, line 57)
Regarding claim 7, Fronius does not teach wherein the sensor comprises at least one of a voltage sensor, a current sensor, a torque sensor, a position sensor, or a rotation sensor.
Brennan teach wherein the sensor comprises at least one of a voltage sensor, a current sensor, a torque sensor, a position sensor, or a rotation sensor. (Note Brennan column 5, lines 5-7, implicit to voltage read)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fronius to include the teaching of Brennan because it would allow verifying motor size and detecting miswiring defects. (Note Brennan column 1, line 57)

Regarding claim 9, Fronius does not teach the processing circuitry to output an alert in response to determining a fault condition. 
Brennan teach the processing circuitry to output an alert in response to determining a fault condition.  (Note column 6, lines 18-20)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fronius to include the teaching of Brennan because it would allow verifying motor size and detecting miswiring defects. (Note Brennan column 1, line 57)

Claims 2, 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fronius (US 4521672) in view of Brennan (US 4727320) in view of Mehn et al. (US 20110220629) .
Fronius teach the instant invention except:
Regarding claim 2, Fronius does not teach a current sensor configured to output the feedback based on measuring the current.
Mehn et al. teach a current sensor configured to output the feedback based on measuring the current. (Note claim 14)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fronius to include the teaching of Mehn et al. because it would allow the adjustment of the torque. (Note Mehn et al. par. 32)
Regarding claim 4, Fronius does not teach wherein the current sensor comprises at least one of a Hall effect sensor, a shunt resistor, or a Rogowski coil.
Mehn et al. teach wherein the current sensor comprises at least one of a Hall effect sensor, a shunt resistor, or a Rogowski coil. (Note claim 11)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fronius to include the teaching of Mehn et al. because it would allow the adjustment of the torque. (Note Mehn et al.  par. 32)
Regarding claim 18, Fronius does not teach a motor power conversion circuit configured to convert at least a portion of welding-type power to motor drive power and to output the motor drive power to drive the wire feed motor.
Mehn et al. teach a motor power conversion circuit configured to convert at least a portion of welding-type power to motor drive power and to output the motor drive power to drive the wire feed motor. (Note claim 13)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fronius to include the teaching of Mehn et al. because it would allow the adjustment of the torque. (Note Mehn et al. par. 32)


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fronius (US 4521672) in view of Brennan (US 4727320) in view of Mehn et al. (US 20110220629) in view of Toda et al. (US 20040159489) .
Fronius teach the instant invention except:
Regarding claim 3, Fronius does not teach wherein the motor circuit further comprises a shunt resistor and the current sensor is configured to measure the current based on a voltage across the shunt resistor.
Toda et al. teach wherein the motor circuit further comprises a shunt resistor (Note Rs, Fig. 2) and the current sensor (14 curent measuring circuit 14) configured to measure the current based on a voltage across the shunt resistor. (Note par. 39)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fronius to include the teaching of Toda et al. because it would allow for AC measurement as well as DC measurement.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fronius (US 4521672) in view of Brennan (US 4727320) in view of Li et al. (US 20130293988).
Fronius teach the instant invention except:
Regarding claim 5, Fronius does not teach a voltage sensor configured to measure a voltage across at least a portion of the motor circuit as the feedback, the machine readable instructions configured to cause the processing circuitry to detect the fault condition based on comparing the voltage to a threshold voltage.
Li et al. teach a voltage sensor configured to measure a voltage across at least a portion of the motor circuit as the feedback, the machine readable instructions configured to cause the processing circuitry to detect the fault condition based on comparing the voltage to a threshold voltage. (Note abstract)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fronius to include the teaching of Li because it would allow ground faults to be detected. (Note Li et al. par. 1)

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fronius (US 4521672) in view of Brennan (US 4727320) in view of Sickels (US 6204479).
Fronius teach the instant invention except:
Regarding claim 15, Fronius does not teach a current limiting device in series with the motor circuit.
Sickels teach a current limiting device in series with the motor circuit. (Note abstract, PTC thermistor)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fronius to include the teaching of Sickels because it would protect the motor from excessive current conditions. (Note Sickels abstract) 

Regarding claim 16, Fronius does not teach wherein the current limiting device comprises at least one of a fast acting fuse, a PTC thermistor, a circuit breaker, or a GFCI circuit.
Fronius does not teach a fast acting fuse, a PTC thermistor, a circuit breaker, or a GFCI circuit.
Sickels teach a fast acting fuse, a PTC thermistor, a circuit breaker, or a GFCI circuit.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fronius to include the teaching of Sickels because it would protect the motor form excessive current conditions. (Note Sickels abstract) 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fronius (US 4521672) in view of Brennan (US 4727320) in view of Dunahoo et al. (US 20140326706).
Fronius teach the instant invention except:
Regarding claim 12, Fronius does not teach wherein the wire feed motor is installed on a spoolgun type welding torch or a push-pull welding torch.
Dunhaoo et al. teach wherein the wire feed motor is installed on a spoolgun type welding torch or a push-pull welding torch. (Note paragraph 7)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fronius to include the teaching of Sickels because it would allow the spoolgun torch to be automatically detected when connected to a welding system. (Note Dunahoo et al. par. 17)

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fronius (US 4521672) in view of Brennan (US 4727320) in view of Mehn et al.  (US 20120241417)
Fronius teach the invention except:
Regarding claim 13, Fronius does not teach wherein the test period is less than 100 milliseconds.
Mehn et al. teach wherein the test period is less than 100 milliseconds. (Note par. 21, sensors 72, 74 may detect and/or measure the one or more parameters at predetermined time intervals (e.g., once every five minutes, once every minute, once every fifteen seconds, once every five seconds, once every second, once every millisecond,)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fronius to include the teaching of Mehn et al. because it would increase the speed of the sensing, thereby providing measured parameters quicker. 


Regarding claim 14, Fronius does not teach wherein the test period is less than 15 milliseconds.
Mehn et al. teach wherein the test period is less than 15 milliseconds. (Note par. 21, sensors 72, 74 may detect and/or measure the one or more parameters at predetermined time intervals (e.g., once every five minutes, once every minute, once every fifteen seconds, once every five seconds, once every second, once every millisecond,)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fronius to include the teaching of Mehn et al. because it would increase the speed of the sensing, thereby providing measured parameters quicker. 
Allowable Subject Matter
Claims 8, 10, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858